Citation Nr: 0816594	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee. 

2.  Entitlement to a separate compensable rating for the left 
knee based on lateral instability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee. 

4.  Entitlement to a separate compensable rating for the 
right knee based on lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The August 2005 RO rating decision granted the veteran a 
noncompensable evaluation for his degenerative joint disease 
of the right knee.  However, a May 2006 RO rating decision 
granted the veteran a 10 percent disability rating for his 
degenerative joint disease of the right knee effective 
November 30, 2004.  

Inasmuch as a rating higher than 10 percent for the service-
connected degenerative joint disease of the right knee is 
available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008 at the RO.  At the hearing, the veteran 
withdrew the issue of a higher initial rating in excess of 30 
percent for pes planus.  Therefore, that issue is no longer 
before the Board. 
In August 2007 the Board remanded the issues on appeal to the 
RO for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's degenerative joint disease of the left knee 
is not manifested by limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or ankylosis. 

3.  The veteran's left knee disability is manifested by 
slight lateral instability of the knee.

4.  The veteran's degenerative joint disease of the right 
knee is not manifested by limitation of flexion to 30 
degrees, limitation of extension to 15 degrees, or ankylosis. 

5.  The veteran's right knee disability is manifested by 
slight lateral instability of the knee.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5256, 5259, 5260, 5261, 5262 (2007).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not higher for the left knee disability based 
on lateral instability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5258 
(2007).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5256, 5259, 5260, 5261, 5262 (2007).  

4. The criteria for the assignment of a separate rating of 10 
percent, but not higher for the right knee disability based 
on lateral instability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5258 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  In 
March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  In September 2007, after the 
rating decision on appeal, the RO sent the veteran a letter 
advising him that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse; the veteran 
had an opportunity to respond prior to the issuance of the 
November 2007 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 and September 2007 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2004 and September 2007 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2007 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
However, the Board notes that this case does not apply to 
initial rating cases and that the veteran's testimony and 
statements reflect that a reasonable person could have been 
expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology at his hearing 
and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that any notice errors are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in December 2004 and 
June 2007. 

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of degenerative joint 
disease of the knees bilaterally. 

 
II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the August 2005 RO rating decision the veteran's 
degenerative joint disease of the left knee was granted an 
initial 10 percent disability rating.  The veteran's 
degenerative joint disease of the right knee was initially 
granted a noncompensable rating; however, a May 2006 rating 
decision granted the veteran an initial 10 percent disability 
rating.  

The RO has evaluated both the veteran's degenerative joint 
disease of the left knee and degenerative joint disease of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under this section, arthritis due to trauma and substantiated 
by x-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

As the veteran has already been assigned a compensable 
evaluation, and as the disorder at issue only concerns one 
major joint, the Board has turned its attention to the 
criteria for evaluating limitation of motion of the knee.

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A noncompensable (zero percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

With both Diagnostic Code 5260 and 5261, consideration must 
be given to such symptoms as painful motion, functional loss 
due to pain, excess fatigability, weakness, and additional 
disability during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board also notes that the veteran's bilateral knee 
condition could be rated under 38 C.F.R. § 4.71a Diagnostic 
Code 5257 for lateral instability.  Diagnostic Code 5257 
provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  A 10 
percent disability rating is warranted for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
disability rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee; and a 30 
percent disability rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.  Separate 
disability ratings are possible for arthritis with limitation 
of motion under Diagnostic Codes 5003 and instability of a 
knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When 
x-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

The Board notes that the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

At the veteran's December 2004 VA examination he was 
diagnosed with mild degenerative joint disease of the right 
knee and more degenerative joint disease of the left knee.  
It was noted that he was status post meniscal tear and 
surgical treatment to both knees and that he wore a brace on 
his left knee.  On examination his left knee was slightly 
warm and he had crepitance on both knees; however, it was 
worse on his left knee.  There was some medial joint line 
tenderness of the right knee.  Both knees were noted as 
stable and with negative McMurray tests.  His range of motion 
for extension for both knees was 0 degrees and his range of 
motion for flexion for his right knee was to 132 degrees and 
his range of motion for flexion for his left knee was to 122 
degrees and some pain was noted for flexion bilaterally.  

At the veteran's June 2007 VA examination it was noted that 
he had left knee procedures in 1995 and 2001 and in 1997 he 
had a right knee procedure.  Also noted, was a July 2006 MRI 
that revealed severe degenerative changes predominantly of 
the medial compartment and small effusion.  There was also 
evidence of ligamentous laxity with widening of the lateral 
compartment.  He had three left knee injections that provided 
no relief.  His left knee pain was constant and averaged 10 
out of 10.  His pain was aggravated when he walked or stood 
for long periods of time.  A July 2006 study revealed 
significant medial compartment degenerative changes of the 
right knee that were worse when compared to a 2005 study.  
The right knee had possible ligamentous instability with 
widening of the lateral patellar space.  Trace effusion was 
noted.  

The veteran had pain in his knees since he was on his feet 
all day as a chef.  He wore a brace on his left knee and a 
support on his right knee.  His left knee was tender to 
palpation over the posterior aspect of the knee and there was 
no obvious joint effusion.  His right knee had tenderness to 
palpation over popliteal fossa and no cyst was palpable and 
there was no obvious joint effusion.  His range of motion for 
the both knees was 0 degrees to 120 degrees with pain at the 
end.  After 5 repetitions he had full range of motion and 
there was no evidence of fatigue, weakness, or lack of 
endurance.  His left knee has positive Lachman test, positive 
McMurray test, and a negative anterior drawer test.  His 
right knee had negative Lachman test, positive McMurray test, 
and negative anterior drawer test.  The examiner diagnosed 
him with chronic severe bilateral knee pain secondary to 
degenerative joint disease.  

The Board notes that the veteran's private physician's 
treatment reports from February 2002 until January 2004 are 
part of the claims file.  The treatment reports discuss the 
veteran's pre-operative and post-operative recovery for his 
arthroscopy and arthroscopic surgery and that the veteran's 
symptoms and complaints are in line with the complaints and 
symptoms described herein above. 

In addition, the veteran testified that he had pain everyday 
and that it kept him from doing chores around the house and 
cardiovascular exercises.  He also testified that after he 
was on his feet all day as a chef his knees were a little 
swollen, he had trouble going up and down the stairs, and he 
tried to treat it with an Epsom salt bath.  He stated that he 
missed work three to four times a quarter.  

In the case at hand, the veteran has not been shown to have 
extension limited beyond 0 degrees or flexion limited to less 
than 120 degrees.  Even when considering the veteran's pain 
and functional loss symptoms, the overall disability picture 
for both knees is not commensurate to an evaluation in excess 
of the currently assigned noncompensable evaluation under 
Diagnostic Codes 5260 and 5261.  The Board also notes that 
there is no evidence of knee ankylosis (Diagnostic Code 5256) 
or of dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258).

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

Though there was some report of pain in both knees there was 
no medical evidence of limitation of function due to fatigue, 
weakness, pain, or lack of endurance in either knee.  The 
Board finds that the currently assigned 10 percent rating for 
the degenerative joint disease of the left knee and the 10 
percent rating for the degenerative joint disease of the 
right knee already contemplates any pain on limitation of 
motion and does not warrant an additional rating under 
DeLuca.   

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Here, the 
evidence of record, specifically the June 2007 VA 
examination, shows that both the right knee and the left knee 
have arthritis and instability and therefore, there is a 
basis for the assignment of separate evaluations for 
instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  After 
careful review of the medical evidence the Board finds that a 
separate 10 percent disability is warranted for both the 
right knee disability and the left knee disability on the 
basis of slight lateral instability of the knee; this is 
based on the June 2007 VA examination finding of ligamentous 
laxity in the left knee and ligamentous instability in the 
right knee, as well as, his knees giving way when he climbed 
stairs and on lateral movement and that he wore a brace on 
his left knee.  However, a higher 20 percent disability 
rating is not warranted because there is no medical evidence 
of moderate recurrent subluxation or lateral instability of 
the knee.

In addition, the Board notes that the veteran testified that 
he lost three to four days a quarter at work due to his 
degenerative joint disease of both knees.  In exceptional 
cases, where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  Though the veteran 
testified that he missed three to four days a quarter, the 
Board does not find that there has been marked interference 
with employment or frequent periods of hospitalization.  
Therefore,  the criteria for extraschedular rating does not 
apply to the veteran's degenerative joint disease of the 
knees bilaterally.  

After careful review of the medical evidence the Board 
accordingly finds that a rating in excess of 10 percent for 
both the degenerative joint disease of the left knee and 
degenerative joint disease of the right knee is not 
warranted.  However, the Board finds that a separate 10 
percent disability rating for lateral instability of the left 
knee and a separate 10 percent disability rating for lateral 
instability of the right knee is warranted. 


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied. 

A separate rating of 10 percent, but not higher for lateral 
instability of the left knee is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

A separate rating of 10 percent, but not higher for lateral 
instability of the right knee is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


